                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JAMES ARTHUR SHARKEY                                                                  PLAINTIFF

VS.                                                   CIVIL ACTION NO.: 4:18-CV-017-JMV

HUMPHREYS COUNTY, et al.                                                          DEFENDANTS

           ORDER EXTENDING THE PLAINTIFF’S DEADLINE TO RESPOND
            TO THE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Before the court is defendant’s motion [46] for summary judgment. The plaintiff would

normally have fourteen (14) days after service of defendants’ motion to submit a response. L. U.

Civ. R. 7(b)(4). However, because the plaintiff is proceeding without the assistance of counsel,

the court holds that he should be allowed twenty-one (21) days from the date of this order to file

his response and opposing evidence in accordance with the directives set out below.

                           Summary Judgment Procedure and Proof

       Because plaintiff is proceeding pro se in this action, a brief explanation regarding

summary judgment motions is in order.1 Motions for summary judgment are authorized by Fed.

R. Civ. P. 56. These motions permit the court to resolve lawsuits without the necessity of trials if

there is no genuine dispute as to any facts which are material and if the moving party [here, the

defendants] is entitled to judgment as a matter of law.

       Rule 56 provides, in part:

       When a motion for summary judgment is made and supported as provided in this
       rule, an adverse party may not rest upon the mere allegations of denials of the
       adverse party’s pleading, but the adverse party’s response, by affidavits or as
       otherwise provided in this rule, must set forth specific facts showing that there is a
       genuine issue for trial. If the adverse party does not so respond, summary

       1
         A district court may grant summary judgment sua sponte, provided that the losing party
is afforded proper notice and an opportunity to submit documents opposing summary judgment.
See Atkins v. Salazar, 677 F.3d 667, 679 (5th Cir. 2011).
          judgment, if appropriate, shall be entered against the adverse party.

Thus, when a defendant files a motion for summary judgment which is accompanied by proper

supporting evidence, the court may grant the motion if the opposing party [here, the plaintiff]

fails to present evidence which contradicts it. Summary judgment is proper “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with affidavits, if any,

show there is no genuine issue as to any material fact and that the [defendants are] entitled to

judgment as a matter of law.”2

          In the usual case, the defendant, who seeks summary judgment, must show by affidavit or

other evidentiary materials that there is no genuine dispute as to any fact material to decision of

the motion.3 In order for the court to find there are no genuine material factual issues, the court

must be satisfied that no reasonable trier of fact (judge or jury) could have found for the plaintiff

or, in other words, that the evidence favoring the plaintiff is not sufficient to allow a reasonable

jury to return a verdict for him.4 To satisfy this burden, the defendant must either submit

evidentiary documents that establish that plaintiff cannot prove a material element of his claim,

or, if the crucial issue is one for which the plaintiff will bear the burden of proof at trial, point out

that the evidentiary documents in the record do not contain sufficient proof of an essential




          2
        Fed. R. Civ. P. 56(c); see Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 853
(2009); Hanks v. Transcontinental Gas Pipe Line Corp., 953 F.2d 996, 997 (5th Cir. 1992).
“Material facts” are facts that “will affect the outcome of the suit under governing law.” Colston
v. Barnhart, 146 F.3d 282, 283 (5th Cir. 1998).
          3
              See Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265
(1986).
          4
         See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50, 106 S. Ct. 2505, 91 L. Ed. 2d
202 (1986); Matsushita Electrical Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106
S. Ct. 1348, 89 L. Ed. 2d 538 (1986), Chaplin v. NationsCredit Corp., 307 F.3d 368 (5th Cir.
2002)

                                                   -2-
element of the plaintiff’s claim.5

         Once the defendant has carried that burden, however, the burden shifts to the plaintiff to

show that summary judgment is not appropriate.6 The plaintiff cannot discharge this burden by

referring to the mere allegations or denials of the defendant’s pleadings; rather, he must, either

by submitting opposing evidentiary documents or by referring to evidentiary documents already

in the record, set out specific facts showing that a genuine issue as to a material fact exists.7 If

the defendants’ motion is supported by evidence, the plaintiff cannot discharge his burden by

alleging mere legal conclusions; instead, he must present affirmative evidence in order to defeat

a properly supported motion for summary judgment.8 If he is unable to present affirmative

evidence with his response to the motion, plaintiff must explain the reasons for his inability.9

         Where the plaintiff has the burden of proof on an essential element of his case at trial and

does not, after adequate time for discovery, make a sufficiently prove the existence of that

element, summary judgment may be entered against him.10 However, Rule 56 does not require

that discovery take place before the court may grant a summary judgment.11 To be entitled to



         5
             See Celotex, 477 U.S. at 325; Little v. Liquid Air Corp., 952 F.2d 841, 847 (5th Cir.
1992).
         6
             See Little, 952 F.2d at 847; Slaughter v. Southern Talc Co., 949 F.2d 167, 170 (5th Cir.
1991).
         7
         See Celotex, 477 U.S. at 324; Reese v. Anderson, 926 F.2d 494, 498 (5th Cir. 1991);
Fields v. City of South Houston, 922 F.2d 1183, 1187 (5th Cir. 1991); Fed. R. Civ. P. 56(e).
         8
             See Anderson v. Liberty Lobby, Inc., 477 U.S. at 248-55.
         9
             See Cormier v. Pennzoil, 969 F.2d 1559, 1561 (5th Cir. 1992).
         10
              Celotex, 477 U.S. at 322-24.
         11
         See Cormier, 969 F.2d at 1561; Rosas v. U.S. Small Business Administration, 964 F.2d
351, 359 (5th Cir. 1992).

                                                    -3-
discovery before a ruling on a motion for summary judgment, the plaintiff must demonstrate how

additional time and discovery will enable him to rebut the movant’s allegation that no genuine

issue of material fact exists.12

        If the court cannot yet rule because supporting or opposing materials are improper, a

district court has the discretion to call upon the parties to remedy defects by supplementing

affidavits or otherwise.13 Although pro se plaintiffs are not held to the same standards of

compliance with formal or technical pleading rules applied to attorneys, the Fifth Circuit Court

of Appeals has never allowed pro se plaintiffs to oppose summary judgments by the use of

unsworn materials.14 Unsworn pleadings do not satisfy Rule 56(e)’s requirements for summary

judgment proof.15 Therefore, in order for verified pleadings to constitute proper summary

judgment proof, they must conform to the requirements of affidavits, that is, 1) they must

establish that the person making the affidavit is competent to testify to the matters in question, 2)

they must show that the facts stated in the affidavit are based upon his personal knowledge, and

3) they must contain a clear description of factual information that would be admissible at trial,

not mere unsupported conclusions.16 The Fifth Circuit has repeatedly rejected efforts to oppose



        12
           See Cormier, 969 F.2d at 1561; International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d
1257, 1267 (5th Cir. 1991), cert denied, 502 U.S. 1059, 112 S. Ct. 936, 117 L. Ed. 2d 107 (1992)
(nonmoving party must show how additional discovery will defeat summary judgment motion,
i.e., create genuine dispute as to material fact and that nonmoving party must show that he has
diligently pursued discovery of evidence in question).
        13
         Barker v. Norman, 651 F.2d 1107, 1123 (5th Cir. 1981); Gordon v. Watson, 622 F.2d
120, 123 (5th Cir. 1980).
        14
             Id.
        15
           See Dorsett v. Board of Trustees for State Colleges and Universities, 940 F.2d 121, 123
(5th Cir. 1991); Gordon v. Watson, 622 F.2d 120, 123 (5th Cir. 1980).
        16
         See Salas v. Carpenter, 980 F.2d 299, 305 (5th Cir. 1992); Cormier, 969 F.2d at 1561
(court may not consider hearsay contained in affidavit when ruling on summary judgment
                                                -4-
summary judgment with improper documents.17

       In order to constitute proper summary judgment proof, affidavits must affirmatively show

the person who signs the affidavit is competent to testify as to the matters in the affidavit and that

the facts stated in the affidavit are based on his personal knowledge.18 The court advises the

plaintiff that an affidavit must be either properly notarized or make the declaration contained in

28 U.S.C. § 1746 in order to constitute proper summary judgment evidence.19




motion); Hanks v. Transcontinental Gas Pipe Line Co., 953 F.2d at 997; Lechuga v. Southern
Pacific Transportation Company, 949 F.2d 790, 794 (5th Cir. 1992); Orthopedic & Sports Injury
Clinic v. Wang, 922 F.2d 220, 225 (5th Cir. 1991) (unsupported affidavits setting forth ultimate
or conclusory facts and conclusions of law are insufficient to either support or defeat motion for
summary judgment); Isquith v. Middle South Utilities, Inc., 847 F.2d 186, 194 (5th Cir.), cert.
denied, 488 U.S. 926, 119 S. Ct. 310, 102 L. Ed. 2d 329 (1988); Lodge Hall Music, Inc. v. Waco
Wrangler Club, Inc., 831 F.2d 77, 80 (5th Cir. 1987).
       17
         See Martin v. John W. Stone Oil Distributor, Inc., 819 F.2d 547, 549 (5th Cir. 1987),
(holding that a district court may not consider either hearsay evidence in affidavits or unsworn
documents in a summary judgment proceeding).
       18
         See Isquith v. Middle South Utilities, Inc., 847 F.2d at 194; Lodge Hall Music, 831 F.2d
at 80 (Rule 56(e) requires that summary judgment affidavits be based upon personal knowledge,
contain admissible evidence, and affirmatively demonstrate competency of affiant to testify as to
matters contained therein).
       19
         This means that plaintiff can still provide the Court with affidavits that are proper
summary judgment proof, as long as the affidavits contain the following language directly above
the signature line: “I declare (or certify, verify, or state) under penalty of perjury that the
foregoing is true and correct. Executed on (date).” See 28 U.S.C. § 1746(2).

                                                -5-
       It is, therefore, ORDERED:

       That plaintiff is hereby granted twenty-one (21) days from the date of this order to file his

response and proper summary judgment evidence in opposition to defendants’ motion for

summary judgment.

       Finally, on February 28, 2020, the court received, via email, a document titled “MOTION

FOR DISCOVERY,” which appears to have been forwarded by plaintiff to the defendants that

same day. Plaintiff should note, to the extent he seeks any relief from the court, he must file a

motion requesting that relief with the Clerk of Court at the following address:

       Federal Building Room 369
       911 Jackson Avenue East
       Oxford, MS 38655

       SO ORDERED, this, the 4th day of March, 2020.

                                                             /s/ Jane M. Virden
                                                             U.S. MAGISTRATE JUDGE




                                               -6-
